Citation Nr: 0815135	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  04-17 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased evaluation for the left knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1997 to April 
1998.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in May 2000 and March 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, in which a 20 percent 
evaluation was granted for the service connected left knee 
and in which service connection for PTSD was denied.  

The veteran testified before the undersigned Veterans Law 
Judge in November 2006.  A transcript of the hearing is 
associated with the claims file.

In May 2007 the Board issued a decision denying service 
connection for PTSD.  The veteran appealed the denial to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
January 2008, the Court vacated the Board's May 2007 decision 
and remanded the issues for further development.  

In May 2000, the RO denied the veteran's claim for service 
connection of a right knee disability as secondary to the 
service-connected left knee, and granted a 20 percent 
evaluation for the service-connected left knee.  The veteran 
submitted a timely notice of disagreement to this rating 
decision in August 2000.  In February 2001, the RO issued a 
statement of the case identifying both issues.  In March 
2001, the veteran responded with a VA Form 21-4138, 
"Statement in Support of Claim" in which he wrote the 
words:  "This is my formal Appeal" at the top.  The text of 
the letter does not address the knee issues, but attached to 
the letter is VA Form 21-4142, "Authorization and Consent to 
Release information to the Department of Veterans Affairs" 
in which the veteran identified treatment for his left knee.  
In the body of the form, he stated he wished to focus his 
claim on the areas listed above.  Construing the intent of 
these documents in the light most favorable to the veteran, 
the Board finds that he perfected his appeal as to the issue 
of an increased evaluation for his left knee, arising from 
the claim received in June 1999.

The issues are thus as characterized on the front page of 
this decision.

The issue of entitlement to an increased evaluation for the 
service connected left knee disability addressed in the 
REMAND portion of the decision below is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has been diagnosed with PTSD that is the 
etiological result of his active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met. 
38 U.S.C.A. § 1101, 1110, 1112, 1113, 1137, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service connection for PTSD requires the following: 1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed in-service stressor; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed in- 
service stressor. 38 C.F.R. § 3.304(f).

The veteran's report of medical history and examination at 
entrance to active service shows no defects, diagnoses, 
abnormalities or other findings concerning a psychiatric 
condition.  However, service medical records show complaints 
of and treatment for emotional stress to include stress and 
anger management during active service.  

Service medical records document that the veteran began 
psychiatric counseling while deployed in Korea.  A memorandum 
from the veteran's chaplain shows the veteran reported pain 
so severe as to render him emotionally disturbed, and stated 
that he had difficulty concentrating on his job and 
performing to quality standards as a soldier.  The chaplain 
opined that it was his professional opinion that the service 
grant the veteran's request for medical discharge.  He noted 
that not to grant the medical discharge would cause more 
strain on the veteran and the service.

A report of psychological consultation conducted pursuant to 
a Medical Evaluation Board (MEB) reflects a history of 
relationship problems, difficulty with separation from his 
family on deployment to Korea, and complaints of harassment 
and stress resulting from being on profile following a knee 
injury.  The veteran reported beginning to drink more heavily 
after he began counseling and that following one such 
incident he passed out and woke up on the floor, soaked.  He 
stated he felt he was set up by the other guys in his unit 
and had thoughts and fantasies of hurting people in his 
platoon.  He described a lifelong history of anger problems.  
He reported that he had seen a psychiatrist when he was 13 
for anger control problems and that he had a history of 
hearing voices and having visions when he was angry.  He also 
reported a childhood history of physical abuse by multiple 
care givers.  The psychiatrist diagnosed occupational 
problems, resolved and partner relational problems, ongoing 
in AXIS I with personality disorder not otherwise specified 
with antisocial and schizoid features in AXIS II.  The 
psychiatrist noted that the veteran did not meet induction 
standards due to past psychiatric history and behavior 
problems.  However, she found him to be mentally competent 
and not a danger to himself or others, and stated that he met 
medical retention standards.  She opined that his anger 
control problems could make him a candidate for chapter 
separation and recommended that he should have a permanent 2 
profile and not be assigned anywhere psychiatric care was not 
available.  

The MEB report recommended discharge due to severe left knee 
patellofemoral osteoarthritis of the left knee, and to the 
diagnosed occupational and partner relational problems and 
personality disorder, not otherwise specified, with 
antisocial and schizoid features.  The MEB report concluded 
that the psychiatric diagnoses had their onset during the 
veteran's childhood, existed prior to service and had not 
been aggravated by service.

The veteran's reports of medical history and examination at 
discharge shows no complaints, defects, diagnoses, 
abnormalities or other findings of any psychiatric condition.  
The Physical Evaluation Board (PEB) ultimately discharged the 
veteran for his left knee problems only.

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service. Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness. 38 U.S.C.A. § 1111; VAOPGCPREC 3- 
2003. A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  In VAOGCPREC 3-2003, the VA's General Counsel 
concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to 
rebut the presumption of sound condition. See also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

It is clear from the service medical records that any 
psychiatric deficit was first discovered during active 
service.  The veteran's own report of treatment or problems 
in childhood, absent medical evidence documenting findings of 
any psychiatric diagnosis, defect, or abnormality prior to 
active service, does not does not rise to the level of clear 
and unmistakable evidence required to rebut the presumption 
of soundness at entry into service.  The presumption of 
soundness is not rebutted. See Wagner, supra

VA examination conducted in June 1998 shows the veteran 
reported emotional or nervous problems while stationed in 
Korea.  He stated he felt he was having a nervous breakdown, 
was depressed, and experienced mood swings.  He stated he 
believed his symptoms were the result of harassment directed 
at him because he was on a profile and limited due to joint 
pains.  He reported his platoon sergeant called him a loser, 
his cane was thrown from him and he experienced general 
difficulties.  The examiner diagnosed a history of adjustment 
disorder with mixed emotional features in AXIS I and 
situational factors surrounding physical limitations in AXIS 
IV.

In March 1998, the veteran filed a claim for personality 
disorder and depression.  This claim was denied n December 
1998, and the veteran did not appeal.

VA treatment records dated in July 1998 show the veteran 
reported having mood swings with rare rage and no homicidal 
or suicidal ideation.  In June 1999, records show he was 
diagnosed with possible depression following the loss of a 
job, a motor vehicle accident, and difficulty finding work 
which he attributed to his left knee disability.  Depressive 
disorder was diagnosed in August 1999 and attributed to his 
occupational difficulties and his left knee disability.  

In August 2000, the veteran reported he was taking prescribed 
medication for depression.  In July 2002, he filed a claim 
for PTSD.  The veteran testified and made statements 
concerning his averred stressors.  In an October 2002 
statement, he identified his stressors to include harassment, 
physical assault and potential sexual assault resulting from 
his being on profile and limited due to his being on a P-3 
profile.  He stated he walked with a cane and could not carry 
his own rucksack.  His relationships with his fellow platoon 
members were additionally strained and, consequently, they 
did not like him.  His platoon sergeant called him a 
"quitter," and a "poor excuse for a soldier."  The veteran 
stated he went out with a platoon member who had invited him 
for drinks, and next remembered waking up on the latrine 
floor.  His upper body had been urinated on.  He said he knew 
it wasn't his urine because his underwear were dry.  He 
overheard others talking about giving him a "blanket 
party."  He avoided it by leaving his room that night.  
Thereafter, he described what he felt was a break down and 
thoughts of killing his platoon members and himself.  He 
confided in the chaplain.  He was afraid to report it to 
anyone else.  But after confiding in his chaplain, he was 
referred for psychological evaluation and his squad leader 
was ordered to escort him wherever he went, including to 
mental and physical treatment appointments.  VA treatment 
records show the veteran reported suspecting he had been 
sexually assaulted on the night following which he woke 
covered in urine.  He stated his last memory that night 
involved a woman he didn't know and that he was diagnosed 
with Chlamydia after the incident.  In November 2006, he 
testified that he was considered a burden by the rest of the 
platoon because of his profile and that he felt they wanted 
to make him pay for that.  

VA treatment records dated in August 2002 show the veteran 
reported onset of mental health problems during active 
service with trauma including verbal harassment, a planned 
but foiled "blanket party," being urinated on, and 
suspected sexual trauma.  The initial diagnosis was of PTSD 
and major depression.  The examiners noted the veteran's 
childhood history of audiovisual hallucinations, inability to 
remember all of the events he considered traumatic and the 
apparent non-specific nature of his stressors.  Further 
testing was recommended.  Following clinical tests, the 
examiners concluded that despite the somewhat non-specific 
trauma and several discrepant measures, the cumulative 
clinical information suggested that the veteran met the 
criteria for military-related PTSD.  The final diagnosis was 
PTSD.  The report was signed by a psychology intern and a 
Ph.D. and clinical psychologist.

Service personnel records have not been obtained.  The 
veteran has submitted the statement of a witness, dated in 
March 2008, who attested that he knew the veteran before and 
after his period of active service.  The witness attested 
that the veteran confided in him that he was verbally and 
physically abused while stationed in South Korea, and that he 
sought counseling for it.  The witness stated he knew the 
veteran to be outgoing and full of life prior to his 
deployment to South Korea.  Upon his return he was depressed 
and always down about everything.  

In reviewing the evidence overall, the statements the veteran 
made to his health care providers-both during active service 
and post-service-the Chaplain's statement, and the statement 
of the veteran's witness are most compelling.  This evidence 
presents a consistent rendition of the veteran's experiences 
in Korea.  

The record presents no evidence to contradict these events as 
they have been related by the veteran and his witness.  
Sexual trauma cannot be substantiated, but in fact the 
veteran did not state this happened with certainty, only that 
he suspected it.  Notwithstanding, while the record does not 
specifically corroborate the stressors he reported had 
occurred, it presents no evidence to refute them.  Rather, 
the record as a whole corroborates his reported history with 
regard to his averred inservice emotional stress, harassment, 
abuse, and actual and threatened violence arising from his 
physical inability to perform his duties after his left knee 
injury. 

The veteran is service-connected for a left knee disability.

Combined with the opinion of the VA clinical psychologist, 
which found the veteran to exhibit military-related PTSD, the 
medical and lay evidence supports the veteran's claim. 

Accordingly, service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.


REMAND

The veteran seeks a higher evaluation for his left knee 
disability.  The most recent VA examination for the left knee 
of record is dated in 2002, and the most recent VA treatment 
records concerning the left knee are dated in 2003.  

Accordingly, the case is REMANDED for the following action:

1. Provide the veteran with all 
appropriate notice and assistance.
 
2.  Ensure that all identified private 
and VA medical treatment records are 
obtained. Document negative responses, 
and inform the veteran so that he may 
make attempts to procure any missing 
records on his own.

3. Schedule the veteran for medical 
examination by an appropriate medical 
professional to determine the current 
nature and extent of the service-
connected left knee disability.  All 
indicated tests and studies should be 
performed. The claims folder and a copy 
of this remand must be provided to the 
examiner in conjunction with the 
examination.

4. After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for an increased 
evaluation for the service-connected left 
knee disability, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand. If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and afford a 
responsible period of time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


